Sergeant, J.-
— It appears the testator, Thomas Marshall, was the owner of lands in Ohio, and in Chester county, Pennsylvania, and of a considerable personal estate. He had three families of grandchildren, by a son and two daughters, besides some great-grandchildren. One daughter, Edith Scholfield, survived. Among these stocks or branches, it seems to have been his design to apportion his estate as equally as he could; for, at the close of his will, made in 1842, he declares, it had been his anxious desire to make as equal a distribution of his estate as possible, among all his children and grandchildren; and with that view he made the will. In 1836, he had conveyed the Ohio lands, consisting of one thousand acres, worth $13,067, to two of the stocks or branches, viz., the Scholfield and Chandler, each one half. These consisted of ten grandchildren, and one great-grandchild. By his will he gives the lands in Chester county, worth also about $13,000, to the Marshall branch, embracing seven grandchildren. He bequeaths $400 to Edith Scholfield, his daughter, and Wilmington and Brandywine Bank stock, and books, furniture, &.C., to some of the Marshall branch; and $1000 to his great-granddaughter, Rebecca Peters, of the Chandler branch. He then leaves all the rest, residue, and remainder of his estate, real, personal, or mixed, to all his grandchildren, share and share alike, (the children of one deceased to stand in her place,) and directs that the amount which he had advanced to several of his grandchildren, and for which he had held their notes, should be deducted from their several shares, in the distribution of the estate.
Independent, then, of the residue, in which all are equal, the Scholfield and Chandler branches get, by the will, but $1400; whereas, the Marshall branch get, in land, $13,000, in a legacy of bank-stock upwards of $2000, in books, furniture, &c., $338; total, upwards of *392$15,000, So that on the face of the will the distribution is any thing but equal, for it gives to the Marshall branch alone more than ten times as much as both the other branches.
This satisfies us that we must look further to discover the intention of the testator; and when we consider that some years before making his will, he had conveyed to the Scholfield and Chandler branches his lands in Ohio, worth $13,000, we may reasonably conclude he had this in view, when he referred to his design of making all his children and grandchildren as equal as possible. In this manner only can we obtain an approximation to equality, which is all we can now expect, being ignorant of the favours or gifts rendered by the testator in his lifetime, to his descendants, from time to time, as is usual with an elderly parent possessing means and numerous descendants.
Two years, however, after his will, he made the codicil, which has given rise to the present dispute, and which, it is contended by the Marshall branch, annuls all the bequests in the will, pecuniary and residuary, in favour of the grandchildren of the Scholfield and Chandler branches. Although, at the first impression, this suggestion appears plausible, yet on more careful examination, we are satisfied it cannot be adopted. I rather incline to think, from the contents of the codicil itself, that the testator had become apprehensive that he had not sufficiently expressed his intention in regard to the Ohio lands, and other gifts to his grandchildren, which were not referred to in his will, and that a difficulty might on that account arise, whether these lands and gifts were not to be treated as advancements, and so brought into hotchpot with the residue. He therefore says, in the codicil, that he had, by deeds of indenture, given his real estate in Ohio to the representatives of his daughters, Edith Scholfield and Rebecca Chandler, in fee-simple, and his will is, that said property shall be in lieu of a provision in his will, and shall not be accounted a part of his residuary estate. Neither shall any gifts, made during his life, to any of his grandchildren, be considered a part of his residuary estate. He does not say the Ohio lands are to be in lieu of the bequests in the will; but that these lands, which he had conveyed them by indenture, were to be in lieu of a provision by his will, that is, as I understand it, to have the same effect as if they had been contained in his wall, and therefore, not to be reckoned part of his residuary estate, or brought by the grantees into hotchpot, but they were to have both. In no other way can I give a meaning, nor has any been suggested, to the direction that they are not to be accounted part of his residuary estate, and that the gifts to his grandchildren are not so to be considered.
*393Besides, the construction contended for by the appellant is attended with extreme perplexity and uncertainty, and tends to overthrow the will, and to subvert the declared plan of the testator, by destroying the equality he so much desired : for it gives to the Marshall branch more than twice as much as the other two branches together, whether the advancements are taken into consideration or not.
We see nothing in the other exceptions.
Decree affirmed.